Order sustaining certiorari order and annulling the determination of the board of appeals reversed on the law and the facts, with costs, certiorari proceeding dismissed and the determination reinstated and confirmed on the grounds that the variance from the strict terms of the ordinance granted on the ground of practical difficulties and unnecessary hardships, and reviewed by certiorari, was based upon sufficient facts and the matter was within the jurisdiction of the board of appeals, which acted in a matter requiring the exercise of judgment and discretion; and there is no legal basis for disturbing the decision reached by the board. (People ex rel. St. Albans-S. Corp. v. Connell, 257 N. Y. 73; Matter of Reed v. Bd. of Standards & Appeals, 255 id. 126; People ex rel. Sheldon v. Board of Appeals, 234 id. 484.) Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.